Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Application No. 17/312,408 filed as a National Stage Patent Application of International Patent Application No. PCT/IB2019/059767 filed on 13 November 2019 is hereby acknowledged. Claims 1-5 and 8-18 are currently pending and have been examined.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of
the claimed inventions, considered as a whole, makes over the prior art. The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF
INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said
product; or
(2) A product and process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said
product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out
the said process; or
(5) A product, a process specially adapted for the manufacture of the said
product, and an apparatus or means specifically designed for carrying out the said
process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
a. Group I, claim(s) 1-5 and 13-18 drawn to a process (and the system)operative with a mobile communications system by determining a modal value for each variables and replacing a null value of a variable with the modal value.
b. Group II, claim(s) 8-12, drawn to a process operative with a mobile communications system by training a machine learning model using data set optimized by replacement of null values of a variable by a modal value.

The groups of inventions listed above do not relate to a single general inventive concept
under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Group I contains common features found within that of Group II. However, the common
features found between these two groups are found within the prior art, as indicated below, and thus are deemed to lack unity evident a posteriori.

QIU YAXING CHINA MOBILE RESEARCH INSTITUTE CO ET AL: Mobility Pattern Prediction based on Machine Learning, status 22 May 2018,  Incorporates changes proposed in ML5G-I-050 and discussion on conference call 16 May 2018; ML5G-I-049-R2 teaches:
 providing a machine language, ML, model for a radio access network, RAN, infrastructure disposed in the mobile communications system (Section 4.1:"...collection and processing of information at various levels of the network... The Radio Access Network RAN ...at the RAN level, 
MPP related data from both PHY and MAC layers is collected and processed...", Section 4.2:".. Offline training and Data collection...The MPP training data is collected by MPP engine operating at each element of the network architecture and offline training is performed over a set of collected information...", 4.3.2:"Model design: Based on the expected SLAs and KPIs for the use case, corresponding data are selected and a corresponding model is selected... ML model training: Offline training of ML model is performed to learn parameters...", Figure 2);
training the ML model using a modified dataset obtained for a plurality of cellular aggregation units, CAUs, forming the RAN infrastructure , wherein the modified dataset is derived from data collected for individual CAUs over a data collection period with respect to a plurality of variables (Section 4.1:"...collection and processing of information at various levels of the network... The Radio Access Network RAN ...at the RAN level, MPP related data from 
both PHY and MAC layers is collected and processed... The data required for training and 
prediction will be generated, collected and processed at each level. In order to provide better services, quality of information at each level as well as the quantity of information exchanged must be optimized...", Figure 2:"RAN, gNodeB, Edge CU/DU/RU", Section 4.2:".. Offline training and Data collection... The MPP training data is collected by MPP engine operating at each element of the network architecture and offline training is performed over a set of collected information...", Section 4.3.2:"Model design: Based on the expected SLAs and KPIs for the use case, corresponding data are selected and a corresponding model is selected...ML model training: 
Offline training of ML model is performed to learn parameters..." , Section 3.3.2:" Input representation Most ML models assume that the input data is available in vectorial representation. Thus, a very important task is to convert the data into a format which can be used by the ML model. Two vectors can be constructed from the available data, namely one vector containing the current and recent measurements and one vector containing all the side information including context, meta data, long-term patterns etc. ..Since measurements are not available at all times for all UEs, some entries in the vectors 
need to indicate these “missing values” ... Alternatively, recent matrix completion techniques can be used to estimate these missing values.") ;
using the trained ML model for predicting one or more key performance indicators, KPls, based on a set of test data associated with the RAN infrastructure ( Section 4.3.2:" Online predictions: Based on 
the trained models and current state, MPP engines predict user mobility and activity patterns at various 
levels..."); and
providing one or more control inputs to the RAN infrastructure responsive to the one or more predicted KPIs, wherein the one or more control inputs are operative to effectuate a resource configuration adjustment with respect to at least a portion of the RAN infrastructure (Section 4.3.2:"Network management. Suggestions on optimal allocation of network resources are given to 
orchestrators optimally allocated based on the predictions of user activity. Orchestrators may apply these based on policies").

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion

A shortened statutory period for response to this action is set to expire two month (not less than 60 days) from the mail date of this letter.  Failure to respond within the period for response will result in ABANDONMENT of the application (see 35 U.S.C. 133, M.P.E.P. 710.02, 710.02(b)).
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454